Title: From Thomas Jefferson to Samuel Huntington, 27 July 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond July 27. 1780.

According to the desire of Congress expressed in their resolutions of the 17th Ult. I shall endeavor to inform them what has been done by this state in consequence of the several resolutions there referred to.
1779.
Mar. 9. Recommendation to the states to compleat their respective quotas of 80 battalions.
1780.
Feb. 9. United states to furnish their respective deficiencies of 35,211 men on or before the 1st. of Apr.
May 20. The United states to forward their quotas of troops to join the Continental army.
The assembly at their session in May 1779. (being the first after the recommendation of Mar. 9.) desirous not only of furnishing their quota of troops then wanting, but to provide permanent means for keeping up the same by voluntary enlistments, passed an act for appointing a recruiting officer to be resident in every county, whose occupation it should be constantly to endeavor to enlist within his county souldiers to serve during the war. That the officer might be industrious he was allowed a premium of 150. paper dollars, then worth 12½ hard dollars for every man he enlisted: that the people within the county might encourage the recruiting service, they were to have credit in any future draughts for all the men their recruiting officer should raise: and the souldier was to receive a bounty of 750. paper dollars, then equal to 62½ hard dollars, the advantage of laying out his pay in the public store, at the hard money prices, and the other usual donations of clothes and lands. These encouragements however did not fully answer our expectations. The assembly therefore at their next session

in Oct. 1779 took supplementary measures for raising their quota by endeavoring to re-enlist, for the war, their souldiers whose times of service would expire within the ensuing year. This essay also failed to produce their quota of men even as settled in the resolutions of Feb. 9. 1780. The Executive therefore immediately ordered nearly the whole of their troops which had been reserved for the particular defence of the state, to join the Continental army to the Southward. That some idea may be formed of the proportion of their quota which this addition effected, I beg leave to refer to the inclosed state No. 1. made out from the returns therein referred to which have been made to me, their dates being from Oct. 13. 1779. to Mar. 5. 1780, except as to the state troops ordered into service as above, whose numbers are entered as they marched the 2d. of May following. To these may be added something upwards of 300 new recruits then engaged for the war, of whom no return having been regularly made they are not entered. The assembly which met in May of the present year passed one act for sending 2500 militia into the feild, which has been carried into execution: and another for raising by way of draught one fifteenth of the whole number of our militia, which after all probable deductions they count upon as 3000. men. These are to serve as regulars till Dec. 31. 1781. and will be rendezvoused about the last of the ensuing month.
1779.
May 21. United states called on for a tax of 45,000,000 D. in addition to what was called for 2d. Jan. to be paid by 1st. Jan. next.
Sep. 13. Circular letter, among other things stating the necessity of paying into the Continental treasury the monies called for and of adopting measures to bring their respective quotas of troops into the feild early next campaign and provide the supplies necessary in the course of it.
By the resolution of Jan. 2. and 5. 1779. Virginia was to pay


  for the year 1779.
 2,400,000. Doll.
=
  720,000.£


  for the year 1780.
 1,000,000.
=
  300,000.


  

By the resolution of May 21. we were to pay between




Feb. 1. and Oct. 1.
 7,200,000.
=
2,160,000.


making in the whole
10,600,000.
=
3,180,000.


I beg leave to refer you to the inclosed No. 2. a very imperfect state of our disbursements for the Continent. Whenever the books of our Auditors shall be put under a proper course of examination many other articles of expenditure for the Continent will doubtless be found which have escaped the present hasty examination. By this state it appears that we have answered for the Continent since May 21. 1779. £4,404,440–13 = 13,681,368⅚ Dollars. There are still very considerable warrants out, which we have assumed; some of them partly unpaid, some wholly so.
1779.
Oct. 6. 7. United states to collect and pay into the Continental treasury their respective quotas of 15,000,000 D. monthly from Jan. inclusive to Octob.
9. Circular letter urging necessity of a punctual paiment of the quotas.
1780.
Mar. 18. Sundry resolutions for calling in the bills in circulation and emitting new bills on certain funds.
  The assembly which was sitting when the resolutions of Oct. 6. 7. came to hand, passed acts for increasing the public taxes and for borrowing money in order to enable them to comply with the requisition of Congress. The subsequent resolutions however of Mar. 18. 1780. as to the same money having rendered it necessary for the assembly to make a corresponding change in their measures, they passed at their late session the inclosed act No. 3. to which I beg leave to refer Congress, and to assure them at the same time that the moment I can receive authentic advices that five other states shall have acceded to the resolutions of Mar. 18. this act shall be put into a course of execution.
1780.
May 19. The states from N. Hampshire to Virginia inclusive to pay into the Continental treasury 10,000,000 dollars in thirty days.
This requisition could not be complied with in point of time for reasons explained in my letter to your Excellency of June 30. 1780. With that we sent on in money and bills 1,430,2398/9 Dollars. We are still to send on 522,9601/9 Dollars to make up our whole quota of 1,953,200 Doll. unless the resolution of June 17. was meant to appropriate this requisition to the supply of the military chest in the Southern department. There is no other balance due from this state whereon that resolution can operate, as will be perceived by my observations on the resolutions of May 21. On this head I pray instructions from Congress.

1779.
Dec. 11. Virginia, Maryland, Delaware, Pennsylvania, N. Jersey, and Connecticut certain quantities of flour and corn by 1st. of April.
1780.
Feb. 25. United states to furnish their respective quotas of specific supplies mentioned.
It is not in my power to state with accuracy what is done towards furnishing these supplies. Extensive orders have from time to time been given out, which have been carried, and still are carrying into execution; but no returns are made which enable me to say what is precisely done. On receipt of the resolution of Dec. 11. notice was given to the Continental Q. Master that we should be ready to give him orders for the grain which was then coming in under an act of assembly which had laid a specific tax in grain. What would be the amount of this, was not then known. We since find that what we allotted to Continental use amounted to about 80,000 bushels of short forage. Part of this has been received and the rest we are collecting for the Continental Quarter master and Commissary, to the posts recommended by Genl. Washington. This no doubt is counted in part of the subsequent requisitions of Feb. 25. Large orders are out for the purchase of beeves. Considerable quantities of specifics have been furnished to the troops marching to the Southward. Our endeavors indeed have been much disappointed by the insufficiency of our revenues to answer these, and the calls for money for other purposes. Our ultimate dependance for supplying deficiencies in the articles of meat, flour, salt, short forage, and rum, is on the act No. 4. herewith transmitted.
A specific tax in tobacco is paiable on the 31st. day of December next. Of this about 3725 hogsheads were appropriated as a fund whereon to borrow money under the calls of Congress of Oct. 6. and 7. 1779. But another provision for this call being made by the act No. 3. these tobaccos remain unappropriated and of course free to be applied by the assembly according to the requisitions of Feb. 25. They will have brought in under the same specific tax as much as would make up the residue required. Whether they may think proper to change the appropriation of it for this purpose, or how otherwise they will furnish it, is for them to determine.
It would have given me great pleasure to have been able to shew Congress that their requisitions had all been complied with in this state accurately in time, quantity and every other circumstance. It will doubtless occur that some of these requisitions were difficult in their nature, that others were new in experiment, and all of them on as large a scale as the people think themselves equal to. In states more compact, experiments, tho’ new, and difficult, are made with promptitude, their defects soon discovered and readily supplied. In those of greater extent they are carried into execution with less vigor and punctuality, and the time for complying with a requisition expires frequently before it is discovered that the means provided were defective. The time necessary for convening the legislature of such a state adds to the tardiness of the remedy, and the measure itself is so oppressive on the members as to discourage the attempting it, but on the last emergencies. These and other considerations will readily occur to Congress, and will refer to their true causes any inaccuracies which may have occurred in the execution of their desires.
I have the honor to be with all possible respect Your Excellency’s Most obedient & Most humble servt.,

Th: Jefferson

